
It is a great honour for my country to congratulate 
Mr. Ashe upon his election as President of the General 
Assembly at its sixty-eighth session. He can count on 
the unconditional support of the delegation of Panama 
during his tenure. We cannot think of a more appropriate 
theme for this high-level debate than to focus on “The 
post-2015 development agenda: setting the stage”. 
The theme invites us to reaffirm our commitment to 
continuing to work towards an agreement on the new 
development agenda. The agenda will be available for 
our people and the planet. 

The 13 years that have elapsed since we identified 
a way to achieve development through the Millennium 
Development Goals (MDGs) have witnessed the fastest 
reduction in poverty in the history of mankind. In 
that connection, we as Panamanians have had great 
pleasure in carrying out studies indicating that half a 
billion fewer people now live below the poverty line, 



that infant mortality rates have fallen by over 30 per 
cent, and that deaths owing to malaria have declined by 
a quarter, among other things. 

Panama has presented three national reports on the 
MDGs. They have demonstrated our country’s progress 
in improving the living conditions of our population and 
in setting the issue of poverty as a priority on the social 
agenda and focusing the Government’s contribution 
on achieving clear, concrete and measurable goals to 
reduce poverty and the inequality gap. We have made 
notable progress in various areas. That is where we need 
to redouble our efforts so as to provide Panamanian 
citizens with a better future and so that all may benefit 
from a better Panama.

In 2012, along with 17 other countries, Panama 
received the Americas Award for reducing poverty and 
hunger. On behalf of the people of Panama, we recently 
accepted an award from the United Nations Food and 
Agricultural Organization for reaching the goal of 
eradicating extreme poverty and hunger, between 
1990 and 2015, by halving the number of people who 
suffer from hunger and by reducing the prevalence of 
undernourishment by 50 per cent or more, with respect 
to the levels in 1990-1992, now below five per cent. We 
are pleased with the work we have done.

For the first time in history, humankind has the 
technological, economic and sociopolitical structures 
to eradicate extreme poverty. With an agenda for 
development coordinated between the public and 
private sectors and civil society, we can carry out 
a meaningful process that makes a difference and 
reaches everybody. Because of its capacity and scope, 
the United Nations has played a facilitating role, unlike 
that of any other organization, in order to coordinate 
the global conversation about development, and it has 
a special responsibility to its Member States to provide 
information, analytical thinking and experience from 
the field.

In that regard, I wish to thank the Secretary-
General for establishing a United Nations task force 
and in particular for convening the High-level Panel 
of Eminent Persons on the Post-2015 Development 
Agenda, whose extraordinary efforts are now giving us 
more insights into a more productive discussion about 
what path we should follow. The post-2015 agenda 
should focus on eradicating extreme poverty from the 
face of the Earth within a set time frame. Countries have 
learned much about development. We have realized 
that development that is not sustainable is simply not 
development.

The MDGs were silent on conflict and the effect 
of violence on global development, nor was the impact 
and importance of institutions that guarantee freedom 
of expression and the rule of law for development 
included. The Government of the Republic of Panama 
believes that we need to integrate the economic, social 
and environmental aspects of development more 
sustainably. For that we support the efforts resulting 
from decisions made at the United Nations Conference 
on Sustainable Development in Rio de Janeiro and the 
work resulting from the meetings convened for the 
establishment of the High-level Political Forum.

Global inequality is still prevalent and very much 
a part of this conversation. Some 1.2 billion people 
account for only 1 per cent of global consumption. The 
Republic of Panama has successfully reformed its trade, 
tax policies and transparency. In the same manner, we 
have reviewed the regulation of our financial markets 
and productivity. As a result, we have, as far as possible, 
charted a successful path towards development. It is 
clear that now we face even greater challenges, different 
from the previous ones.

Financing development is not easy, but we have 
a great capacity and the patterns of productivity are 
becoming more sustainable and equitable. Panama 
supports the view that the post-2015 agenda must make 
sustainable development a cornerstone and not leave 
anyone behind.

The original promise of the MDGs must be 
kept. The new route towards development must be 
transformed from reducing poverty to ending extreme 
poverty. Furthermore, the fight against inequality must 
be a substantial part of our development agenda and 
should be measured by the social inclusion generated 
from economic growth. The promotion and protection 
of universal human rights must be an integral part of a 
post-2015 development agenda.

Similarly, institutions and the rule of law must be 
evaluated as contributions toward the development of 
countries. Equally, a sustainable planet is crucial not 
just for the growth of our peoples, but also for their 
survival. Finding a solution for global environmental 
problems should be a priority of the development 
agenda. That is why we support the integration of 
sustainable development objectives into the post-2015 
agenda.



Panamanians believe that unless we forge a 
global partnership, nothing we say in this Hall will be 
effective. We need a new spirit of mutual accountability 
that supports the post-2015 agenda and the work done 
by the United Nations towards that end. There is no 
doubt that the post-2015 agenda will depend on new 
economic partnerships and financing.

The post-2015 agenda cannot possibly succeed 
without the active support of the Group of 20 and the 
institutions of economic cooperation and governance, 
such as the International Monetary Fund and the World 
Trade Organization. The General Assembly has been 
given an historic opportunity to promote a platform for 
global development, with so many leaders present here, 
together, with only one theme in mind. We believe that 
effective political leadership emanating from the high-
level event on the Millennium Development Goals and 
its forum can give us decisive momentum to make a 
legitimate change to our post-2015 agenda.

As we ponder the post-2015 development agenda, we 
cannot set aside the purpose for which this Organization 
was created, namely, to ensure the maintenance of 
world peace, through undivided and full respect for the 
human rights and fundamental freedoms of all people 
on Earth, without any discrimination. 

In that regard, we cannot let this moment pass without 
expressing the deep concern that Panama shares with 
many members of the Assembly on the grave situation 
in Syria. We condemn, in the strongest terms, the use 
of chemical weapons against the civilian population 
of Syria. We share the view that such acts constitute 
a crime against humanity that should be investigated 
and punished in accordance with the norms of existing 
international law. We firmly call upon all members of 
the Security Council to assume their responsibilities to 
ensure compliance with international humanitarian law 
and international protection of the human rights of the 
Syrian people.

We are concerned about the escalating violence in 
the Middle East and the veiled and open threats of the 
use of nuclear weapons, which infringe on the right of 
countries and peoples to live in peace in their territories. 
Our global Organization has the supreme duty to speak 
forcefully and clearly in support of world peace and the 
right of humankind to continue living on our planet. 
In this crucial time for life and survival on Earth, we 
must not fall into the habit of believing that nothing 
serious is happening and that life will still go on after 
the atomic mushroom cloud delivers its final verdict of 
death to every species on the planet. The number of 
interested parties in the Middle East with nuclear power 
and the capacity to introduce and test weapons of mass 
destruction in a conflict situation is sufficiently large 
that those of us gathered here cannot afford to ignore 
what is happening there. This is no time to hide our 
heads in the sand like ostriches, thinking that we can 
thereby stave off the danger that threatens us and save 
our lives. It is rather the moment to firmly demonstrate 
our collective responsibility to defend world peace and 
life itself.

I wish to inform the General Assembly that 
my Government is aware of a request made by the 
Government of the Republic of Nicaragua to the 
Commission on the Limits of the Continental Shelf, 
established under the United Nations Convention on the 
Law of the Sea, to extend its continental shelf beyond 
200 nautical miles. Without objecting to the right of 
the Republic of Nicaragua to make such a request, as 
stated in paragraph 8 of article 76 of the Convention, 
my Government wishes to express its strong concern 
about the fact that the coordinates given in Nicaragua’s 
application constitute an unquestionable infringement 
on our maritime space and on treaties between the 
Republic of Panama and its neighbours, resulting in 
a reduction of our maritime area of 49,892.54 square 
kilometres. 

The serious concern on the part of the people 
and the Government of Panama is not motivated by 
Nicaragua’s request to extend its continental shelf but 
rather because, despite the fact that our two countries 
are connected through friendship, geographic and 
regional proximity and political and economic 
integration, we were not consulted before the request 
was made, so that we could consider all of its possible 
effects. The Republic of Panama, in accordance with 
its national Constitution, complies with the standards 
of international law and has always recognized the 
jurisdiction of the International Court of Justice as one 
way of achieving the pacific settlement of disputes, 
as laid out in Chapter VI of the Charter of the United 
Nations.

In that regard, we should also emphasize that 
according to article 59 of the Statute of the International 
Court of Justice, the decisions handed down by the 
world’s highest universal tribunal should neither benefit 
nor harm third parties. My Government is therefore 
compelled to categorically reject the Republic of 
Nicaragua’s attempt to delimit its maritime boundaries 



in this manner, since it violates existing treaties with 
the Republic of Panama that we have complied with in 
good faith, as well as our legitimate maritime rights, 
recognized and accepted by the international community 
in that area. In accordance with international law, I 
will produce all the necessary evidence to correct the 
Republic of Nicaragua’s efforts in this matter. But on 
the occasion of the current session, officials from both 
our countries have begun the process of resolving our 
disagreement, which I hope will soon reach a happy 
conclusion.

Today I also wish to mention a third issue that is 
very important to Panama, the case of the merchant 
vessel MV Chong Chon Gang, sailing under the North 
Korean flag, detained in Panama since mid-July. My 
country, as a State Member of this international forum, 
complies with the norms and regulations of its internal 
bodies, and article 4 of our Constitution requires 
Panama to comply with the norms of international law. 
That mandate has governed all of our acts as a nation. 
The vessel in question was transporting undeclared 
war materiel from the Republic of Cuba destined for 
North Korea. Acting on intelligence that we obtained, 
we detained the vessel before its transit through the 
Canal on the suspicion that the cargo contained drugs. 
When the ship was seized, an enormous amount of war 
materiel — which, by definition and because of its 
destination, clearly violated Security Council Sanctions 
Committee mandates — was discovered hidden under 
200 tons of raw sugar.

In compliance with the mandates in question, my 
Government notified a panel of experts and invited 
them to Panama to verify the findings and confirm our 
initial impression, as presented by the drugs prosecutor 
who initiated the investigation under the Republic of 
Panama’s laws. The panel inspected the cargo and 
later made a preliminary report in accordance with 
Security Council resolutions. The evidence is now with 
the Security Council. My Government would like to 
emphasize the significance of the action it took, not just 
as a Member State but also in its promotion of respect 
for the decisions of this body and of the peaceful 
coexistence of nations. We are talking here about an 
unprecedented and possibly unique situation, at least 
on our continent, which is why I stress its importance 
today. Panama complied with its duty as a Member State, 
even in the face of possible risks, high material costs 
and potential consequences to be defined in accordance 
with Panamanian law, as outlined in Security Council 
resolutions 1718 (2006), 1874 (2009) and 2094 (2013).

As President of a sovereign nation, I have not 
come before this forum to demand action against the 
countries involved in the incident. Panama simply 
desires and requests recognition that our conduct was 
based on our firm wish to comply with the rules that the 
Organization has laid down. We will respect the results 
of the investigation, and we wish to make it clear that 
Panama has no issue with the States involved in the 
matter, which is why its settlement is not a bilateral one. 
We Panamanians did our duty, and the United Nations 
must now also do its duty, at a time when following 
the rule of law is the only way to solve the delicate 
international problems that threaten the peaceful and 
human coexistence of the peoples of the world. 

Panama and its people anxiously await just 
recognition of their act, which we see as an important 
precedent for our hemisphere. We call on the 
international community to implement programmes 
and solutions conducive to peace. Panama reaffirms 
its historical position that we should use the tools of 
mediation and dialogue to deal with all current conflicts 
in the region and to seek solutions that defend and 
protect the right of peoples to live and work in peace.

Since the end of my term is approaching and this 
is the last address I will give to the General Assembly, 
I wish to say that I feel the satisfaction of a task 
completed as I leave Panama in the place it now occupies 
in the world. We leave behind a legacy of social and 
political stability and sustained high economic growth 
throughout the Latin American region, and we have 
helped to promote and build the common welfare of the 
Panamanian nation. 

I would like to cite some favourable statistics that 
illustrate our growth and social welfare, published by 
entirely credible international entities. On the index 
of human development for 2012, according to the 
United Nations, Panama is classified as a country of 
high human development, scoring 0.780 as compared 
to the average for Latin America, which is 0.741, and 
for the world as a whole, which is 0.694. In a country 
of 3.63 million inhabitants, 1.83 million are men and 
1.79 million are women, according to the United Nations 
Human Development Report 2013. On the literacy 
index, Panama is at 94.1 per cent, also according to 
the Human Development Report 2013. Panama invests 
4.6 per cent of its gross national product in public 
expenditures for culture and health, the highest level 
in Central America, according to the Genral Treasury 
of the Republic. Average life expectancy in my country 



is 76.3 years, according to the Human Development 
Report 2013.

When it comes to the enjoyment of political rights, 
we have a rating of 1 according to Freedom House in 
2012. Panama’s competitive ranking on the 2013 index 
of the World Economic Forum was forty-eighth out of 
148 countries reviewed, and its Fitch investment rating 
was upgraded from BB+ to BBB, indicating a stable 
perspective. Our Moody’s rating was Baa2, a stable 
perspective, and according to Standard and Poors 
we rose from BB+ to BBB, again indicating a stable 
perspective. 

The latest United Nations Conference on Trade 
and Development report shows Panama as one of the 
highest ranked Latin American countries for maritime 
connectivity. According to the 2013 index, Panama 
improved its score from 42.38 to 44.88, similar to 
Mexico, which moved from 38.81 to 41.80, while 
Brazil dropped from 38.53 to 36.88. The United 
Nations Economic Commission for Latin America 
and the Caribbean estimates that Paraguay leads Latin 
American growth with an increase of 12.5 per cent 
in gross domestic product, followed by Panama, with 
7.5 per cent.The International Monetary Fund estimates 
regional gross domestic product growth in the region as 
follows for 2013: Paraguay at 11 per cent and Panama 
at 9 per cent. In sum, Panama is on a firm path to full 
development, and with the support of the international 
community we will continue responsibly to meet the 
challenges that still face us in order to achieve the 
sustainable development for the well-being of all our 
citizens.

The year 2013 has been one of great international 
events for our country. We will soon have the honour for 
the second time of hosting a Summit of the Americas, 
the thirteenth, when Heads of State and Government 
will discuss the Ibero-American community within 
the new global context as it pertains to the political, 
economic, social and cultural spheres. In November, 
we will also host the forthcoming Conference of States 
Parties to the United Nations Convention against 
Corruption, which reflects the priority that our country 
accords to the struggle against corruption as a factor 
in development. In a similar vein, we will continue to 
advance projects for the establishment in our country 
of a regional hub for humanitarian assistance and 
of a regional centre of the United Nations for Latin 
America and the Caribbean. That project will serve as 
our contribution to the international community, with 
respect both to humanitarian actors and to the United 
Nations system, and expresses our full support for their 
efforts on behalf of those most in need.

I am an optimistic man. I believe in human 
intelligence and in the capacity of our species to 
recognize errors and dangers in order to change course 
and ensure our continuity on this planet. Moreover, 
the nation of men and women of which I am the leader 
shares the dreams of a world united by its respect 
for life and by the way it values and loves the vast 
cultural heritage that has been built by generation upon 
generation of people. I am convinced that however 
great the challenges and dangers that lie in wait for 
us may be, we will know how to meet and overcome 
them with courage and intelligence. Nevertheless, I feel 
compelled to mention the great dangers that surround 
us today. Only through concerted, responsible action 
will we be able to overcome the difficult hour that faces 
humankind.

Today, multilateralism itself is being sorely tested. 
We are facing one of the most serious and decisive 
moments in the history of the planet and the human 
race. At this unprecedented moment, the Organization 
will have to take serious decisions in order to honour its 
responsibility to our peoples with concrete results. The 
Governments of the world need to focus their efforts 
on raising the level of discussion so that our ambitious 
contract with humankind and our planet can be fulfiled 
in time. Not to do so in the face of all the destructive 
forces that exist on the face of the Earth, and to allow 
the passions that lead peoples and nations to conflict 
and war to be unleashed, would be to lose one of the last 
remaining opportunities for humankind. 
